2006 LONG-TERM INCENTIVE PLAN

1. Purpose. The purpose of this 2006 Long-Term Incentive Plan (this “Plan”) is
to promote the long-term financial interests and growth of Ferro Corporation and
its subsidiaries and affiliated companies (“Ferro”) by:

(a) Attracting and retaining high-quality key employees and Directors;

(b) Further motivating such employees and Directors to achieve Ferro’s
long-range performance goals and objectives and thus act in the best interests
of Ferro and its shareholders generally; and

(c) Aligning the interests of Ferro’s employees and Directors with those of
Ferro’s shareholders by encouraging increased ownership of Ferro Common Stock,
par value $1.00 per share (“Common Stock”), by such executive personnel and
Directors.

2. Plan Administration. The Governance Nomination & Compensation Committee (the
“Committee”) of the Board of Directors (the “Board”) (or such other committee as
the Board may from time to time designate) will administer this Plan. The
Committee shall consist of not less than three Directors, all of whom shall be
Non-Employee Directors (as defined in Rule 16b-3(b)(3)(i) of the Securities
Exchange Act of 1934) and Outside Directors (as defined in Section 162(m) of the
Internal Revenue Code of 1986). Subject to any limitations established by the
Board, in administering this Plan the Committee will have conclusive authority:

(a) To administer this Plan in accordance with its provisions in such a way as
to give effect to economic and competitive conditions, individual situations,
the evaluation of individual performance and the economic potential and business
plans of various units of Ferro;

(b) To determine the terms and conditions, not inconsistent with the provisions
of this Plan, of any Award granted under this Plan and prescribe the form of any
agreement or document applicable to any such Award;

(c) To construe and interpret the provisions of this Plan and all Awards granted
under this Plan; and

(d) To establish, amend, and rescind rules and regulations for the
administration of this Plan.

The Committee will also have such additional authority as the Board may from
time to time determine to be necessary or desirable in order to further the
purposes of this Plan.

3. Awards to Participants. The Committee will select the employees and Directors
of Ferro (“Participants”) who will participate in this Plan and determine the
type(s) and number of award(s) (“Awards”) to be made to each such Participant.
The Committee will determine the terms, conditions and limitations applicable to
each Award. The Committee may, if it so chooses, delegate authority to Ferro’s
Chief Executive Officer to select certain of the Participants (other than
executive officers and Directors of Ferro and other individuals subject to
reporting under Section 16 of the Securities Exchange Act of 1934) and to
determine Awards to be granted to such Participants on such terms as the
Committee may specify. Awards may be made singly, in combination, or in exchange
for a previously granted Award and also may be made in combination or in
replacement of, or as alternatives to, grants or rights under any other employee
plan of the Company, including the plan of any acquired entity.

4. Types of Awards. Under this Plan, the Committee will have the authority to
grant the following types of Awards to Participants of Ferro and its
subsidiaries and affiliates:

(a) Stock Options. The Committee may grant Awards in the form of Stock Options.
Such Stock Options may be either incentive stock options (within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”)) or
nonstatutory stock options (not intended to qualify under Section 422 of the
Code). However, incentive stock options may be granted only to employees of
Ferro and subsidiary corporations that are at least 50% owned, directly or
indirectly, by Ferro. The option price of a Stock Option may be not less than
the per share Fair Market Value of the Common Stock on the date of the grant.
“Fair Market Value” means, as of any given date, the quoted closing price of the
Common Stock on such date on the New York Stock Exchange or, if no such sale of
the Stock occurs on the New York Stock Exchange on such date, then such closing
price on the next day on which the Common Stock was traded. If the Common Stock
is no longer traded on the New York Stock Exchange, then the Fair Market Value
of the Common Stock shall be determined by the Committee in good faith. Once a
Stock Option has been granted, the option price may not be adjusted or amended,
whether directly or indirectly, by amendment, cancellation, replacement grants
or any other means so as to increase the value of such stock option, except as
provided in Section 7 hereof. Such Stock Options will be exercisable in whole or
in such installments and at such times and upon such terms as the Committee may
specify. No stock option, however, may be exercisable more than ten years after
its date of grant. A Participant will be permitted to pay the exercise price of
a Stock Option in cash, with shares of Common Stock (including by attestation of
Common Stock owned) or by a combination of cash and Common Stock. The aggregate
fair market value (determined at the time the option is granted) of shares of
Common Stock as to which incentive stock options are exercisable for the first
time by a Participant during any calendar year (under this Plan and any other
plan of Ferro) may not exceed $100,000 (or such other limit as may be fixed by
the Code from time to time). Any Stock Option granted that is intended to
qualify as an incentive stock option, but fails to so qualify at or after the
time of grant will be treated as nonstatutory stock option.

(b) Stock Appreciation Rights. The Committee may grant Awards in the form of
Stock Appreciation Rights. Stock Appreciation Rights will be granted for a
stated number of shares of Common Stock on such terms, conditions and
restrictions as the Committee deems appropriate. Stock Appreciation Rights will
entitle a Participant to receive a payment, in cash or Common Stock, as
determined by the Committee, equal to the excess of (x) the Fair Market Value,
on the date of exercise or surrender, of the number of shares of Common Stock
covered by such exercise or surrender over (y) the Stock Appreciation Rights
exercise price (which may not be less than the Fair Market Value on the date of
grant). Stock Appreciation Rights must be exercised within ten years of the date
of grant. Once a stock appreciation right has been granted, the initial share
value may not be adjusted or amended, whether directly or indirectly, by
amendment, cancellation, replacement grants or any other means, so as to
increase the value of such Stock Appreciation Right. Stock Appreciation Rights
may be granted either separately or in conjunction with other Awards granted
under this Plan. Any Stock Appreciation Right related to a Stock Option,
however, will be exercisable only to the extent the related Stock Option is
exercisable. Similarly, upon exercise of a Stock Appreciation Right as to some
or all of the shares of Common Stock covered by a related Stock Option, the
related Stock Option will be canceled automatically to the extent of the Stock
Appreciation Right exercised, and such shares of Common Stock shall not be
eligible for subsequent grant. Any Stock Appreciation Right related to a
nonstatutory stock option may be granted at the same time such stock option is
granted or at any subsequent time before exercise or expiration of such stock
option. Any Stock Appreciation Right related to an incentive stock option must
be granted at the same time such incentive stock option is granted.

(c) Restricted Shares. The Committee may grant Awards in the form of Restricted
Shares. Such Awards may be in such numbers of shares of Common Stock and at such
times as the Committee determines. Such Awards will have such periods of vesting
and forfeiture restrictions as the Committee may determine at the time of grant.
The Committee may, in its discretion, permit dividends on Restricted Shares to
be paid or require such dividends to be deferred or reinvested and subject to
forfeiture until the underlying Restricted Shares have vested. With respect to
Awards of Restricted Shares that vest based solely on the lapse of time, the
aggregate Award may not vest in whole in less than three years from the date of
grant and no installment of an Award may vest in less than 12 months. With
respect to Awards of Restricted Shares that vest based on performance criteria,
the restriction period applicable to Restricted Shares may not be less than
12 months.

(d) Performance Shares. The Committee may grant Awards in the form of
Performance Shares. Performance Shares will be (i) represented by forfeitable
shares of Common Stock issued at the time of grant of a Performance Share Award
or (ii) phantom Performance Shares. Such Performance Shares will be earned upon
satisfaction of Performance Targets relating to Performance Periods established
by the Committee at or prior to the time of a grant. At the end of the
applicable Performance Period, based upon the level of achievement of the
Performance Targets, Performance Shares will be converted into Common Stock,
cash, or a combination of Common Stock and cash, or forfeited. If Performance
Shares initially were represented by forfeitable Common Stock, such Common Stock
will become nonforfeitable or be repurchased by Ferro at the end of the
applicable Performance Period.

The Committee may establish Performance Targets in terms of any or all of the
following: sales; sales growth; gross margins; operating income; net earnings;
earnings growth; cash flows; market share; total shareholder returns; returns on
equity, net assets, assets employed, or capital employed; accomplishment of
acquisitions, divestitures, or joint ventures (or the success of an acquisition
or joint venture, measured in terms of any of the preceding), or the attainment
of levels of performance of Ferro under one or more of the measures described
above relative to the performance of other businesses, or various combinations
of the foregoing, or changes in any of the foregoing. Performance Targets
applicable to Performance Shares may vary from Award to Award and from
Participant to Participant.

When determining whether Performance Targets have been attained, the Committee
will have the discretion to make adjustments to take into account extraordinary
or nonrecurring items or events, or unusual nonrecurring gains or losses
identified in Ferro’s financial statements, provided such adjustments are made
in a manner consistent with Section 162(m) of the Code (to the extent
applicable). Awards of Performance Shares made to Participants subject to
Section 162(m) of the Code are intended to qualify under Section 162(m) and the
Committee will interpret the terms of such Awards in a manner consistent with
that intent to the extent appropriate. (The foregoing provisions of this Section
4(d) will also apply to Awards of Restricted Shares made under Section 4(c) to
the extent such Awards of Restricted Shares are subject to performance goals of
Ferro.)

(e) Other Common Stock Based Awards. The Committee may grant Awards in the form
of Common Stock, phantom common stock units, deferred common stock or units, or
other awards valued in whole or in part by reference to, or otherwise based
upon, Common Stock. Common Stock Awards will be subject to conditions
established by the Committee and set forth in the applicable Award Agreement.

(f) Dividend Equivalent Rights. The Committee may grant Awards in the form of
Dividend Equivalent Rights. Dividend Equivalent Rights entitle the Participant
to receive credits based on cash distributions that would have been paid on the
shares of Common Stock specified in the Dividends Equivalent Right (or other
Award to which it relates) if such shares had been issued to and held by the
Participant. A Dividend Equivalent Right may be granted hereunder to any
Participant as a component of another Award or as a freestanding Award, with
such terms and conditions as set forth by the Committee.

5. Award Agreements. All Awards to Participants under this Plan will be
evidenced by a written agreement (an “Award Agreement”) between Ferro and the
Participant containing such terms not inconsistent with this Plan as the
Committee may determine, including such restrictions, conditions, and
requirements as to transferability, continued employment, individual performance
or financial performance of Ferro or a subsidiary or affiliate as the Committee
deems appropriate. Each such Award Agreement will, however, provide that the
Award will be forfeitable if, in the opinion of the Committee, the Participant,
without the written consent of Ferro:

(a) Directly or indirectly, engages in, or assists or has a material ownership
interest in, or acts as agent, advisor or consultant of, for, or to any person,
firm, partnership, corporation or other entity that is engaged in the
manufacture or sale of any products manufactured or sold by Ferro, or any
subsidiary or affiliate, or any products that are logical extensions, on a
manufacturing or technological basis, of such products;

(b) Discloses to any person any proprietary or confidential business information
concerning Ferro, its subsidiaries, or affiliates or any of the officers,
Directors, employees, agents, or representatives of Ferro, its subsidiaries or
affiliates, which the Participant obtained or which came to his or her attention
during the course of his or her employment with Ferro;

(c) Takes any action likely to disparage or have an adverse effect on Ferro, its
subsidiaries, or affiliates or any of the officers, Directors, employees,
agents, or representatives of Ferro, its subsidiaries, or affiliates;

(d) Induces or attempts to induce any employee of Ferro or any of its
subsidiaries or affiliates to leave the employ of Ferro or such subsidiary or
affiliate or otherwise interferes with the relationship between Ferro or any of
its subsidiaries or affiliates and any of their respective employees, or hires
or assists in the hiring of any person who was an employee of Ferro or any of
its subsidiaries or affiliates, or solicits, diverts or otherwise attempts to
take away any customers, suppliers, or co-venturers of Ferro, any subsidiary or
any affiliate, either on the Participant’s own behalf or on behalf of any other
person or entity; or

(e) Otherwise performs any act or engages in any activity which in the opinion
of the Committee is inimical to the best interests of Ferro.

6. Shares Subject to this Plan. The shares of Common Stock to be issued under
this Plan may be either authorized but unissued shares or previously issued
shares reacquired by Ferro and held as treasury shares, as the Committee may
from time to time determine. Subject to adjustment as provided in Section 7
below, the number of shares of Common Stock reserved for Awards under this Plan
is 3,000,000 shares of Common Stock.

Any shares of Common Stock issued by Ferro through the assumption or
substitution of outstanding grants previously made by an acquired corporation or
entity shall not reduce the number of shares available for Awards under this
Plan. If any shares of Common Stock subject to any Award granted under this Plan
are forfeited or if such Award otherwise terminates without the issuance of such
shares or payment of other consideration in lieu of such shares, the shares
subject to such Award, to the extent of any such forfeiture or nonissuance,
shall again be available for grant under this Plan as if such shares had not
been subject to an Award (except for Stock Appreciation Rights). With respect to
Stock Appreciation Rights settled in shares of Common Stock, the aggregate
number of shares subject to the Stock Appreciation Right shall be counted
against the number of shares for issuance under this Plan regardless of the
number of shares of Common Stock issued upon settlement. Shares of Common Stock
tendered by Participants as full or partial payment to Ferro upon exercise of
Options or other Awards or to satisfy a Participant’s tax withholding
obligations will not increase the shares of Common Stock available for Awards
under the Plan.

Subject to adjustment as provided in Section 7 below:

(a) A cumulative maximum of 300,000 shares of Common Stock will be available for
issuance with respect to incentive stock options granted under this Plan;

(b) A cumulative maximum of 1,000,000 shares of Common Stock will be available
for issuance with respect to Restricted Shares, Performance Shares, and Common
Stock Awards granted under this Plan;

(c) A maximum of 500,000 shares of Common Stock will be the subject of Awards
granted to any single Participant during any 12-month period.

7. Adjustments Upon Changes in Capitalization. If the outstanding shares of
Common Stock are changed by reason of any reorganization, recapitalization,
stock split, stock dividend, combination or exchange of shares, merger,
consolidation or any change in the corporate structure or Common Stock of Ferro,
then the maximum aggregate number and class of shares of Common Stock as to
which Awards may be granted under this Plan, the maximums described in Section 6
above, the shares of Common Stock issuable pursuant to then outstanding Awards,
and the option price of outstanding stock options and any related Stock
Appreciation Rights shall be appropriately adjusted by the Committee. If Ferro
makes an extraordinary distribution in respect of Common Stock or effects a pro
rata repurchase of Common Stock, the Committee may consider the economic impact
of the extraordinary distribution or pro rata repurchase on Participants and
make such adjustments as it deems equitable under the circumstances. For
purposes of this Section 7,

(a) The term “extraordinary distribution” means a dividend or other distribution
of (i) cash, where the aggregate amount of such cash dividend or distribution
together with the amount of all cash dividends and distributions made during the
preceding twelve months, when combined with the aggregate amount of all pro rata
repurchases (for this purpose, including only that portion of the aggregate
purchase price of such pro rata repurchases that is in excess of the fair market
value of the Common Stock repurchased during such 12-month period), exceeds ten
percent of the aggregate fair market value of all shares of Common Stock
outstanding on the record date for determining the shareholders entitled to
receive such extraordinary distribution, or (ii) any shares of capital stock of
Ferro (other than shares of Common Stock), other securities of Ferro, evidences
of indebtedness of Ferro or any other person, or any other property (including
shares of any subsidiary of Ferro), or any combination thereof; and

(b) The term “pro rata repurchase” means a purchase of shares of Common Stock by
Ferro or any of its subsidiaries or affiliates, pursuant to any tender offer or
exchange offer subject to section 13(e) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”) or any successor provision of law, or pursuant
to any other offer available to substantially all holders of Common Stock other
than a purchase of shares of Ferro made in an open market transaction.

The determinations of the Committee under this Section 7 shall be final and
binding upon all Participants, in the absence of revision by the Board.

8. Assignment and Transfer. No Award of a Stock Option or a related Stock
Appreciation Right shall be transferable by a Participant or Director except by
will or the laws of descent and distribution, and Stock Options and Stock
Appreciation Rights may be exercised during a Participant’s or Director’s
lifetime only by the Participant or Director or the Participant’s or Director’s
guardian or legal representative. Notwithstanding the foregoing, the Committee
may, in its discretion, authorize the transfer of all or a portion of a Stock
Option and related Stock Appreciation Right (other than an incentive stock
option), so long as such transfer is made for no consideration, to:

(a) A Participant’s or Director’s spouse, children, grandchildren, parents,
siblings and other family members approved by the Committee (collectively,
“Family Members”);

(b) Trust(s) for the exclusive benefit of such Participant, Director, or Family
Members; or

(c) Partnerships or limited liability companies in which such Participant,
Director, or Family Members are at all times the only partners or members.

Any transfer to or for the benefit of Family Members permitted under this Plan
may be made subject to such conditions or limitations as the Committee may
establish to ensure compliance under the Federal securities laws, or for other
purposes. Subject to the terms of the Award, a transferee-Family Member may
exercise a Stock Option and/or related Stock Appreciation Right during or after
the Participant’s or Director’s lifetime.

The rights and interests of a Participant or Director with respect to any Award
made under this Plan other than Stock Options and related Stock Appreciation
Rights may not be assigned, encumbered or transferred except, in the event of
the death of a Participant or Director, by will or the laws of descent and
distribution; provided, however, that the Board is specifically authorized to
permit assignment, encumbrance, and transfer of any such other Award if and to
the extent it, in its sole discretion, determines that such assignment,
encumbrance or transfer would not produce adverse consequences under tax or
securities laws and such transfer is made for no consideration.

9. Change of Control. Except as the Board may expressly provide otherwise, in
the event of a Change of Control:

(a) All Stock Options (including Director Stock Options) and Stock Appreciation
Rights then outstanding shall become fully exercisable as of the date of the
Change of Control;

(b) All restrictions and conditions with respect to all Awards of Restricted
Shares then outstanding shall be deemed fully released or satisfied as of the
date of the Change of Control, except as set forth in paragraph (d) below;

(c) All previously established Performance Targets necessary to achieve 100% of
a Participant’s specified award level for Performance Shares shall be deemed to
have been met as of the date of the Change of Control; and

(d) If the Change of Control occurs during a restriction period applicable to an
Award of Restricted Shares or during a Performance Period applicable to a
Performance Share Award, then Participants will be entitled to receive a prorata
proportion of the Award that would have been distributed to them at the end of
the applicable restriction period or Performance Period, based upon the portion
of the applicable restriction period or Performance Period during which the
Participant’s employment continued.

The value of all outstanding Awards, in each case to the extent vested, shall,
unless otherwise determined by the Committee in its sole discretion at or after
grant but prior to a Change of Control, be cashed out on the basis of the change
of Control Price. Change of Control Price means the higher of (i) the closing
price on the New York Stock Exchange for the Common Stock on the date of such
Change of Control or (ii) the highest price per share of Common Stock actually
paid in connection with such Change of Control.

For purposes of this Section 9, the term “Change of Control” means a change of
control of Ferro of a nature that would be required to be reported (assuming
such event has not been previously reported) in response to Item 6 (e) of
Schedule 14A of Regulation 14A (or any successor provision) promulgated under
the Exchange Act; provided that, without limitation, a Change of Control shall
be deemed to have occurred at such time as (i) any “person” (within the meaning
of section 14(d) of the Exchange Act) is or becomes the beneficial owner,
directly or indirectly, of securities of Ferro representing 50% or more of the
combined voting power of Ferro’s then outstanding securities, (ii) during any
period of two consecutive years, individuals who at the beginning of such period
constituted the Board cease for any reason to constitute at least a majority of
the Board unless the election, or the nomination for election, by Ferro’s
shareholders of each new Director was approved by a vote of at least two-thirds
of the Directors then still in office who were Directors at the beginning of the
period (iii) a merger or consolidation of Ferro occurs, other than a merger or
consolidation that would result in Ferro’s shareholders holding securities that
represent immediately after the merger or consolidation more than fifty percent
(50%) of the voting securities of either Ferro or the other entity that survives
such merger or consolidation (or the parent of such entity) or (iv) Ferro sells
or otherwise disposes of all or substantially all of Ferro’s assets to an entity
that is not controlled by Ferro or its shareholders; provided, however, that no
Change of Control shall be deemed to occur solely as a result of the acquisition
of any securities of Ferro by a trust exempt from tax under Section 501(a) of
the Code that is formed for the purpose of providing retirement or other
benefits to employees of Ferro, any subsidiary or any affiliate.

10. Employee Rights Under this Plan. No employee or other person shall have any
claim or right to be granted any Award under this Plan. Neither this Plan nor
any action taken under this Plan shall be construed as giving any employee any
right to be retained in the employ of Ferro or any subsidiary or affiliate.

11. Settlement by Subsidiaries and Affiliates. Settlement of Awards held by
employees of subsidiaries or affiliates shall be made by and at the expense of
such subsidiary or affiliate. Ferro either will sell or contribute, in its sole
discretion, to the subsidiary or affiliate, the number of shares needed to
settle any Award that is granted under this Plan. In addition, with respect to
Participants who are foreign nationals or employed outside the United States, or
both, the Committee may cause Ferro or a subsidiary or affiliate to adopt such
rules and regulations, policies, sub-plans or the like as may, in the judgment
of the Committee, be necessary or advisable in order to effectuate the purposes
of this Plan.

12. Securities Law Issues. The Committee may require each Participant acquiring
Common Stock pursuant to an Award under the Plan to represent to and agree with
the Company in writing that the Participant is acquiring the Common Stock
without a view to distribution thereof. Any certificates for such shares may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.

All shares of Common Stock or other securities issued under the Plan shall be
subject to such stop-transfer orders and other restrictions as the Committee may
deem advisable under the rules, regulations and other requirements of the
Securities and Exchange Commission, any stock exchange upon which the Common
Stock is then listed, and any applicable federal or state securities laws, and
the Committee may cause a legend or legends to be placed on any certificates for
such shares to make appropriate reference to such restrictions or to cause such
restrictions to be noted in the records of the Company’s stock transfer agent
and any applicable book entry system.

13. Taxes. No later than the date as of which an amount first becomes includable
in the gross income of the Participant for federal income tax purposes with
respect to any Award under the Plan, the Participant shall pay to the Company,
or make arrangements satisfactory to the Committee regarding the payment of, any
federal, state or local taxes or other items of any kind required by law to be
withheld with respect to such amount. Subject to the following sentence, unless
otherwise determined by the Committee, withholding obligations may be settled
with Common Stock, including unrestricted Common Stock previously owned by the
Participant or Common Stock that is part of the Award that gives rise to the
withholding requirement. Notwithstanding the foregoing, any election by a
Section 16 Participant to settle such tax withholding obligation with Common
Stock that is previously owned by the Participant or part of such Award shall be
subject to prior approval by the Committee, in its sole discretion which may be
granted in the applicable Award Agreement. The obligations of the Company under
the Plan shall be conditional on such payment or arrangements and the Company
and its Subsidiaries and Affiliates to the extent permitted by law shall have
the right to deduct any such taxes from any payment of any kind otherwise due to
the Participant.

14. Amendment or Termination. Ferro reserves the right to amend, modify or
terminate this Plan at any time and, by action of the Committee and, if such
amendment, modification or termination impairs the rights of a Participant, with
the consent of such Participant, to amend, modify or terminate any outstanding
Award Agreement, except to the extent that shareholder approval is required
pursuant to any applicable law, regulation or rule, including any rule relating
to the listing on a national securities exchange of Ferro Common Stock, and
except with respect to any adjustment or amendment affecting the value of a
Stock Option or Stock Appreciation Right not permitted under paragraph 4(a) or
4(b) above. Subject to the above provisions, the Committee shall have all
necessary authority to amend this Plan, clarify any provision or take into
account changes in applicable securities and tax laws or accounting rules in
administering this Plan.

15. Effective Date and Term of Plan. This Plan is adopted by the Board as of
September 28, 2006, subject to subsequent approval by Ferro shareholders. No
Awards shall be made under this Plan after December 31, 2016, provided that any
Awards outstanding on such date shall not be affected and shall continue in
accordance with their terms.

101563458.1

